Citation Nr: 1122394	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-40 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA death pension benefits in the amount of $5,720.50.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1951 to April 1953.  He passed away in February 1990.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in which it denied the appellant's claim for waiver of recovery of the overpayment. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks a waiver of recovery of an overpayment of VA death pension compensation in the amount of $5,720.50.  Her request was denied by the RO, in part because, it was determined that the collection of the debt did cause an undue hardship on her as her basic life necessities were met by the State while she was incarcerated.  

The appellant's Financial Status Reports, dated October 2008 and March 2009, showed that her monthly expenses exceeded her income, but she was still able to pay $100.00 per month towards the recovery of the overpayment.  The file contains little to no information on the appellants financial status since 2009.  Such information will be useful in determining whether or not recovery of the overpayment would result in financial hardship. 
On remand, the Agency of Original Jurisdiction (AOJ) should again contact the appellant and request that she submit a completed VA Form 5655, Financial Status Report.  The appellant should again be requested to complete and return this form for purposes of supporting her request for a waiver of indebtedness.  In that regard, she is reminded that the duty to assist is not always a one-way street.  If a claimant wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Additionally, the appellant has reported she will be evicted from her apartment because of hardship from the debt repayment.  The evidence of record, however, does not contain any documentation or further statements showing whether the appellant was actually evicted or whether she had to change her position.  On remand, the appellant should be asked to provide additional statements or other documentation to support her assertion that recovery of the debt would deprive her of life's necessities and cause an inequitable hardship.  

In addition, on remand, the Board finds that an itemized accounting of the appellant's debt would be helpful prior to adjudication of the waiver request.  The itemized accounting report should include the amount of overpayment created during the appellant's periods of incarceration, the amount of any funds withheld, paid, or otherwise credited towards the appellant's overpayment since its creation, and the amount of currently outstanding debt.

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to complete another VA Form 20-5655, Financial Status Report, listing all monthly income, monthly expenses, assets and debts.

2. Ask the appellant to provide additional statements or other documentation to support her assertion that recovery of the debt would deprive her of life's basic necessities and cause an inequitable hardship.  

3. The RO/AMC/Committee on Waivers and Compromises should prepare and associate with the claims file an itemized accounting of the appellant's debt to reflect the following: (a) the amount of the overpayment created during the appellant's periods of incarceration; (b) the amount of any funds withheld, paid, or otherwise credited towards the appellant's overpayment since the creation thereof, including the nature or source of any such credited amount if able to be determined; and (c) the amount of currently outstanding debt.

4. The RO/AMC should then re-adjudicate the claim with express consideration of the provisions of 38 C.F.R. § 1.965(a) and each element of the equity and good conscience standard.  If waiver remains denied, the RO should issue an appropriate supplemental SOC and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


